Citation Nr: 0808115	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-03 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for skin cancers and actinic keratoses.

2.  Entitlement to an initial evaluation in excess of 10 
percent for collapsed lumbar vertebrae with limited range of 
motion.

3.  Entitlement to service connection for a lung disability, 
to include mild obstructive lung disease.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Baltimore, Maryland VA Regional Office (RO) that, in 
pertinent part, granted service connection for collapsed 
lumbar vertebrae with limited range of motion, evaluated as 
10 percent disabling, granted service connection for 
residuals of right eye injury with traumatic cataract, 
evaluated as noncompensable, granted service connection for 
multiple skin cancers and actinic keratoses, evaluated as 
noncompensable, and denied service connection for a 
diagnosable lung disability.  The veteran filed timely 
appeals of these determinations to the Board.  

In October 2007, the veteran submitted additional medical 
records, accompanied by a waiver of RO consideration.  These 
records will be considered by the Board in reviewing the 
veteran's claims.

Because the veteran's increased rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized the claims as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the assigned evaluations 
do not represent the maximum ratings available for these 
disabilities, the veteran's claim challenging the initial 
evaluations remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993). 

The issue of entitlement to an initial compensable evaluation 
for residuals of right eye injury with traumatic cataract was 
withdrawn by the veteran in a statement in February 2006.
 
The issues of entitlement to higher initial evaluations for 
the veteran's back disability and skin conditions are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Mild obstructive lung disease is not shown to be due to any 
event or incident of active service.  


CONCLUSION OF LAW

Mild obstructive lung disease is not due to disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.300, 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in March 2004 and March 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims.  The veteran was also generally invited to send 
information or evidence to VA that may support his claims, 
was advised of the basic law and regulations governing his 
claims, the basis for the decisions regarding his claims and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  As such, no further VCAA notice is required with 
respect to the veteran's claims for initial higher disability 
ratings; and under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for a lung 
disability, to include mild obstructive lung disease. In this 
regard, the Board notes that the veteran has been diagnosed 
with mild obstructive lung disease, chronic cough, and small 
non-calcified lung nodules.  The Board will therefore focus 
on whether the veteran's disability was incurred in service 
or as a result of service.  

In this regard, the Board notes that the veteran's medical 
records indicate that he was seen on sick call in October 
1988 for pleurisy and told to stop smoking.  In July 1988 he 
was seen for contusion of the right chest wall.  Pulmonary 
function tests dated in January 1984 showed FVC of 5.91 (109% 
predicted), FEV1 of 4.51 (102% predicted, and an FEV1/FVC of 
76%.  These results were interpreted as being normal.  In 
addition, in 1988, during the veteran's 10 year physical, the 
veteran was found to have abnormal pulmonary function tests.  
The veteran was also noted to have been exposed to asbestos 
from removing and replacing asbestos clamps when working on 
jet engines from 1978 to 1995.  And the veteran was indicated 
to have been exposed to asbestos dust during the renovation 
of a hanger that lasted for about one year in 1991/ 1992.  
Finally, the veteran's medical records also indicated that 
the veteran was exposed to aircraft hydraulic fluid fumes and 
herbicide fumes that the veteran indicated irritated his 
lungs.  The veteran was also noted to be a smoker and a jet 
engine mechanic in the Air Force for 18 years, where he was 
constantly exposed to jet engine fumes.

In order to determine whether the veteran has a lung 
disability and, if so, whether such disability had its onset 
in service or as a result of service, the veteran was 
afforded a VA examination dated in April 2005.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination. The veteran's medical 
history was noted, as was his exposure to various lung 
irritants in service.  The examiner also noted that the 
veteran had been recently diagnosed in January 2004 with 
pulmonary granulomas, chronic cough from GERD and tobacco 
use.  He was also diagnosed in February 2004 with mild 
obstructive pulmonary disease secondary to tobacco abuse, 
GERD, chronic cough secondary to obstructive lung disease and 
tobacco abuse, granulomas.  The veteran reported that over 
the years his pulmonary function tests have been getting 
worse.  For the past two years the veteran reported a dry and 
persistent cough and the veteran indicated that over the past 
10 years he had been getting more short of breath.  There was 
no PMH of pneumonia or tuberculosis, and no history of 
asthma.  The veteran was noted to have smoked cigarettes off 
and on for 30 years up to approximately 1 and 1/2 packs per 
day.  Approximately 1 and 1/2 years ago the veteran was noted 
to have abnormalities on a chest x-ray and a nodule was found 
in each lung.  These were not found to be malignant.  On 
examination, the veteran was found to have mild obstructive 
airflow limitation.  The FVC was 102% predicted, the FEV1 was 
80.8% predicted and the FEV1/FVC was 63%.  Granulomas were 
also noted in the lower lobe of each lung, but they did not 
appear to have changed since December 2003.  The veteran was 
diagnosed with mild obstructive lung disease, chronic cough, 
and small non-calcified lung nodules.  No evidence of 
asbestos related lung or pleural disease was seen on chest CT 
scan.  Regarding the question of whether the veteran has a 
lung disease of service origin, the examiner stated that 
"[t]he veteran's mild obstructive lung disease is most 
likely due to his long history of cigarette smoking.  His 
chronic cough may be either due to his smoking or his [GERD] 
and most likely due to both.  The lung nodules most likely do 
represent old granulomas but need to be followed for at least 
2 years as originally planned."  Here, the Board notes that 
the veteran is not service-connected for GERD.

Based on the foregoing, the Board finds that the claims of 
service connection for a lung disability, to include mild 
obstructive lung disease, must be denied.  Here, the Board 
notes that the veteran was seen in service for complaints of 
pleurisy, and his 1988 pulmonary function tests were 
indicated to be abnormal.  The veteran was also  indicated to 
have a long history of cigarette smoking, to include in the 
service.  The April 2005 VA examiner, who examined the 
veteran and his claims file in connection with his report, 
stated that the veteran's mild obstructive lung disease was 
most likely the result of the veteran's long history of 
cigarette smoking.  No other incident of service, to include 
exposure to other lung irritants or toxins, was identified as 
the cause of the veteran's current lung disease.  

In this regard, the Board notes that the veteran's medical 
records indicate that the veteran smoked cigarettes in 
service, possibly linking this in-service habit with his 
current lung disability.  38 U.S.C.A. § 1103, however, 
provides that a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service. 
38 U.S.C.A. § 1103.  For claims received by VA after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 C.F.R. § 3.300; see also Kane v. 
Principi, 17 Vet. App. 97, 101 (2003) (plain language of 
statute expresses Congressional intent to no longer award 
service connection for a veteran's death that results from 
service-connected disease that was capable of being 
attributed to the use of tobacco products during the 
veteran's service).  The veteran's smoking therefore cannot 
be used in this case as a basis for awarding service 
connection for his mild obstructive lung disease.

In sum, the Board finds that the medical evidence is against 
a finding that the veteran's current lung disability is due 
to his active duty service.  The most likely cause of the 
veteran's disability, as stated by the April 2005 VA 
examiner, is the veteran's long history of cigarette smoking.  
No other in-service cause of the disability was identified.  
And to the extent that the disability is due to the veteran's 
in-service cigarette smoking, after June 9, 1998, a 
disability resulting from the use of tobacco products will 
not be service-connected.  The Board also notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


ORDER

Service connection for a lung disability, to include mild 
obstructive lung disease, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the claims for higher initial evaluations of the 
veteran's service-connected skin cancers and actinic 
keratoses and collapsed lumbar vertebrae with limited range 
of motion, must be remanded for further action.  

First, the Board notes that the veteran's representative, in 
an October 2007 Informal Hearing Presentation, set forth 
arguments, accompanied by medical records, indicating that 
his service-connected back disability is worse than it was at 
the time of the veteran's most recent VA examination in June 
2004.  Because the veteran has submitted argument and 
evidence that his back condition has worsened, and in view of 
the length of time that has passed, the Board concludes that 
this matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

In addition, the Board notes that the veteran has been 
afforded two VA examinations regarding his skin cancer and 
actinic keratoses.  Both examinations noted the veteran's 
conditions and indicated that the veteran had multiple 
smaller scars resulting from the removal of skin cancers over 
the years.  Under Diagnostic Code 7818 malignant skin 
neoplasms (other than malignant melanoma) is to be rated 
under Diagnostic Codes 7801-7805, unless the skin malignancy 
requires systemic chemotherapy or other more extensive 
treatment.  The veteran's medical records do not indicate any 
history of melanoma and the veteran's treatment has not 
required the more extensive treatment noted by Diagnostic 
Code 7818.  The VA examinations provided to the veteran in 
June 2004 and April 2005, however, did not address the 
criteria for evaluation set out in Diagnostic Codes 7801-7805 
for evaluation of skin disabilities and scars.  The Board 
finds therefore that the veteran should be afforded an 
additional VA examination skin examination, in order that the 
criteria set out in Diagnostic Code 7801-7805 may be fully 
evaluated.

Upon remand, prior to affording the veteran new VA 
examinations, the veteran should be afforded an opportunity 
to submit additional medical records in connection with his 
claims. In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for his back and skin 
disabilities. The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
And the examiner should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  And any functional 
impairment of the extremities due to 
the disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and severity of the 
veteran's service-connected skin cancers 
and actinic keratoses.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
asked to determine the current level of 
impairment due to the service-connected 
skin cancers and actinic keratoses.  
Specifically, the examiner should offer 
an opinion regarding whether the 
veteran's service-connected skin 
disability, to include scars: (i) is (A) 
superficial, poorly nourished, with 
repeated ulceration, and/or (B) 
superficial, tender and painful on 
objective demonstration, (ii) deep (e.g., 
associated with underlying tissue 
damage), (iii) causes limitation of 
motion, (iv) superficial (e.g., not 
associated with underlying soft tissue 
damage) and unstable (e.g., where there 
is frequent loss of covering of skin over 
the scar), and/or (v) superficial (e.g., 
not associated with underlying soft 
tissue damage) and painful on 
examination.  The examiner is also asked 
to estimate the area or areas covered by 
the skin condition or scars in square 
inches and square centimeters, and state 
whether the condition causes limitation 
of function of the affected part.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


